Case 1:21-cv-00744-HYJ-SJB ECF No. 1, PageID.1 Filed 08/26/21 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

   LEE BUNCH,

                Plaintiff,

   vs.                                            Case No. 21-

   AETNA LIFE INSURANCE COMPANY,

              Defendant,
   ________________________________/

   DONALD W. BUSTA, JR. (P67544)
   Attorney for Plaintiff
   LEVINE BENJAMIN, P.C.
   100 Galleria Officentre, Suite 411
   Southfield, Michigan 48034
   Phone (248) 352-5700
   Fax (248) 352-1312
   dbusta@levinebenjamin.com
    ________________________________/


                                PLAINTIFF’S COMPLAINT

         NOW COMES Plaintiff, LEE BUNCH, by and through his attorneys,

   DONALD W. BUSTA, JR, and LEVINE BENJAMIN, P.C., and for his Complaint

   against Defendant, AETNA LIFE INSURANCE COMPANY, states as follows:

         1.     At all times, relevant hereto, Plaintiff, LEE BUNCH, is a resident of

   the City of Battle Creek, County of Calhoun and State of Michigan.

         2.     At all times, relevant hereto, Defendant, AETNA LIFE INSURANCE

   COMPANY, is a foreign insurance corporation in good standing and continuously

   conducting business throughout the State of Michigan.




                                              1
Case 1:21-cv-00744-HYJ-SJB ECF No. 1, PageID.2 Filed 08/26/21 Page 2 of 4




          3.     At all times, relevant hereto, Defendant, AETNA LIFE INSURANCE

   COMPANY, was compensated for and provided Long-Term Disability coverage

   pursuant to the terms of a group employee benefits plan provided for the benefit

   of Plaintiff, LEE BUNCH, and other employees, by their employer.

          4.     The Long-Term Disability insurance policy issued by Defendant,

   AETNA LIFE INSURANCE COMPANY, is part of a group employee benefit plan

   covered by and within the meaning of the Employee Retirement Income Security

   Act (“ERISA”), 29 U.S.C. § 1001 et seq.

          5.     The terms of said contract of insurance obligated Defendant, AETNA

   LIFE INSURANCE COMPANY, to provide Plaintiff, LEE BUNCH, with Long-Term

   Disability Benefits, in the event that Plaintiff was rendered unable to work due to

   injury, disease or other medical condition.

          6.     That Plaintiff, LEE BUNCH, suffers from a disorder of the lumbar

   spine, disorders of the bilateral knees and morbid obesity (body weight ranging

   from 470 to 540 pounds). As a result, Plaintiff’s conditions have made it impossible

   for him to work.

          7.     Defendant, AETNA LIFE INSURANCE COMPANY, has wrongfully

   terminated Plaintiff’s Long-Term Disability Benefits.

          8.     Defendant’s denial of benefits was arbitrary and capricious and was

   contrary to medical and other evidence that overwhelmingly supports Plaintiff’s

   claim of total and permanent disability. Defendant’s refusal to pay Plaintiff’s

   benefits therefore amounts to a breach of the contract for insurance.




                                                 2
Case 1:21-cv-00744-HYJ-SJB ECF No. 1, PageID.3 Filed 08/26/21 Page 3 of 4




          9.     Plaintiff, LEE BUNCH, has exhausted all required appeals and/or

   reconsideration processes provided by Defendant; nevertheless, Defendant

   refuses to resume payment of benefits rightfully due and owing to Plaintiff.

          10.    Plaintiff, LEE BUNCH, is a person empowered to bring a civil action

   under 29 U.S.C. § 1132(a)(1)(B) to force the Defendant to comply with the Act and

   pay Long-Term Disability Benefits to Plaintiff.

          11.    29 U.S.C. § 1132(a)(1)(B) reads as follows:

                 (a)     Persons Empowered to Bring a Civil Action
                         A civil action may be brought –

                         (1)   by a participant or beneficiary –

                               (B)    to recover benefits due to her under the
                               terms of the plan, to enforce her rights under the
                               terms of the plan, or to clarify her rights to future
                               benefits under the terms of the plan[.]

          12.    As a result of Defendant’s wrongful denial of Long-Term Disability

   Benefits, Plaintiff, LEE BUNCH, has sustained the following damages, including,

   but not limited to:

                 (a)     Loss of past, present and future income in the form of wage
                         loss compensation benefits;


          WHEREFORE, Plaintiff, LEE BUNCH, prays for Judgment in his favor and

   against the Defendant, AETNA LIFE INSURANCE COMPANY, in whatever

   amount he is found to be entitled, in addition to costs, interest and attorney fees.




                                                3
Case 1:21-cv-00744-HYJ-SJB ECF No. 1, PageID.4 Filed 08/26/21 Page 4 of 4




                                       Respectfully submitted,

                                       LEVINE BENJAMIN, P.C.

                                       /s/ DONALD W. BUSTA, JR
                                       Attorneys for Plaintiff
                                       100 Galleria Officentre, Suite 411
                                       Southfield, MI 48034
                                       Phone (248) 352-5700
                                       Fax (248) 352-1312
                                       dbusta@levinebenjamin.com
   Dated: August 26, 2021




                                         4
